Felton, J.
In a suit upon a retention-of-title contract for the sale of a new manufactured, machine, in which the defendant purchaser pleaded breaches of warranties and prayed for a judgment for instalments paid on the contract, where his evidence failed to show that the product was worthless for any purpose, and failed to show any measure of damages for a breach of a manufacturer’s warranty which provided only for a replacement of defective parts (all other warranties, express or implied, having been excluded under the terms of the contract), a verdict for the defendant was unauthorized, and there was no error in granting a new trial to the seller.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.